DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 4, drawn to a fuel injection device.
Group II, claims 5 – 10:
IIa: claims 5 – 9, drawn to a fuel heating method.
IIb: claim 10, drawn to a non-volatile memory computer program that can execute the fuel heating method.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and IIa lack unity of invention because even though the inventions of these groups require the technical features described in claim 1, the technical features are not special technical features (e.g. a fuel distributor passage, at least one injection valve, and a heating unit), as they do not make a contribution over the prior art in view of Costa et al. (US 8,936,010).  
In re claim 1, Costa discloses a fuel injection device comprising 
an interface member (fig. 2: 4), 
a fuel distributor passage (fig. 3: 5), 
at least one injection valve (fig. 2: W, X, Y, Z) and 
a heating unit (1, 8), 
wherein 
the interface member (fig. 2)
is provided on the fuel distributor passage (fig. 2) and 
is connected to a fuel tank to control fuel fed into the fuel distributor passage (fig. 1: 201), 
the at least one injection valve is connected to the fuel distributor passage (fig. 3), and 
the fuel is distributed into the at least one injection valve via the fuel distributor passage (fig. 3), and 
the heating unit  is used to heat the fuel in the fuel distributor passage (abstract), 
the heating unit comprises a connector (fig. 4: 11), and 
the heating unit  is connected to an energy storage apparatus via the connector (col 5, 28 – 29: “battery”).
Groups I and IIb lack unity of invention because the groups do not share the same or corresponding technical feature. 
In particular, claims 1 and 10 share no technical features.

ELECTION OF SPECIES
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows: 
Species 1: fig 1
Species 2: fig 2
Species 3: fig 3
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: They are mutually exclusive / share no special technical features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is (571)270-5625.  The examiner can normally be reached on M-F: 12-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747